Case 5:20-mj-00481-HJB Document1 Filed 03/31/20 Page 1of3

 

 

 

 

 

MAR 3.1 2020
AOI (Rey. 11/11) Criminal Complaint wiESTE S mI veil COURT
UNITED STATES DISTRICT COURT ERUTY CLERK
for the
Western District of Texas
United States of America )
v. )
Karim Karn (1) )  CaseNo. S) 2ZO-M3-4 BZ)
Amber Karn (2) ;
)
)
Defendant(s}
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of March 29, 2020 in the county of Bexar in the
Western District of Texas , the defendant(s) violated:
Code Section Offense Description
Escape from cusody
18 U.S. Code § 751(A) instigating or assisting escape

18 U.S. Code § 752 (A)

This criminal complaint is based on these facts:

See Attachment A

@& Continued on the attached sheet. a
OB “ ‘
Complainant's sighature
a“
Elvin Ruiz Deputy United States Marshal

Printed name and title
tel jelhy elec tan My

Sworn to and signed ia-my-presenct.

Date: 03/31/2020 YA
/ (Sf SH Judge's signature aa

Henry J. Bemporad, U.S. Magistrate Judge
Printed name and title

City and state: San Antonio, Texas

 

f

 
Case 5:20-mj-00481-HJB Document1 Filed 03/31/20 Page 2 of 3

AFFIDAVIT FOR CRIMINAL COMPLIANT
In the case of
Karim KARN and Amber KARN

Your affiant, Elvin Ruiz, being duly sworn, do hereby depose and state as follows:

}, Elvin Ruiz, am currently employed as a Deputy United States Marshal with the United
States Marshals Service assigned to the San Antonio District Office in San Antonio, Texas. I have
been employed by the USMS for approximately 10 4% years. As a Deputy U.S. Marshal (DUSM)
I work with federal and state law enforcement officers in the investigation of violations of federal
laws, including Title 18 of the United States Code. During the course of my employment, I have

been personally involved in a number of federal criminal investigations.

| have personally participated in this investigation and am thoroughly familiar with the
information contained in this affidavit either through personal investigation or through discussions
with other law enforcement personnel. The following information is derived from my personal
observations, surveillance, and my review of physical evidence, as well as the review of reports
of, and discussions with law enforcement agents and investigators who have personal knowledge
of the matters covered in those reports and discussions, and from conversations with persons,
further identified below, who have personal knowledge of the events described herein. All of the

facts set forth below are true and correct to the best of my knowledge:

On or about March 29, 2020, KARIM KARN escaped from Karnes County Correction
Center (KCCC), a facility under the direction of / contract with the Attorney General to house
federal inmates. KARIM KARN had been charged via Federal indictment with a felony drug
offense - 2] U.S.C. § 841(a) (1) & $41(b) (1) (A) - under San Antonio docket number
SA19-CR-801. KARIM KARN was being detained at KCCC pending the resolution of this felony
criminal case pursuant to an order issue by United States Magistrate Judge Chestney on November
12, 2019.

On March 29, 2020, while KARIM KARN was utilizing recreation time in the yard, he
crawled under the recreation yard fence, proceeded to the maintenance area, and jumped over a

barb wired fence. Once he was outside the perimeter fence, he was observed by a KCCC officer

 
Case 5:20-mj-00481-HJB Document1 Filed 03/31/20 Page 3 of 3

who was monitoring the facility perimeter fence and road. The officer gave chase and attempted
to stop KARIM KARN, who ran towards Highway 181. Once KARIM KARN arrived at Highway
181, witnesses observed a white vehicle waiting for him, being driven by co-defendant AMBER
KARN. KARIM KARN then entered the vehicle with AMBER KARN, and the vehicle fled on
Highway 181.

The Karnes County Sheriff's Office was advised of the escape and attempted to stop the
vehicle on Highway 181 northbound. A vehicle chase ensued through three different counties with
multiple agencies, including two helicopters, until the vehicle was stopped near Camp Bullis Road,
San Antonio, Texas, 78256. Both KARIM KARN and AMBER KARN were present within the

vehicle when it was stopped, and both individuals were placed under arrest.

The foregoing is true to the best of my knowledge, information, and belief.

mY “<I>
pb Ag:

ELVIN RUIZ

Deputy United States Marshal

gt

Subscribed and sworn before me on ho / of March _—2020.

Lele

/ Hon fe Hénfy4. Bémporad
Unifed Stay¢s Magistrate Judge

 

 

 
